DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 6/21/2022.
Claims 1 and 45-63 are pending. Claims 2-44 are cancelled. Claims 45-63 are new. Claim 1 is currently amended. Claims 1, 50 and 58 are independent.
Response to Arguments
Applicants' arguments and amendments, filed 6/21/2022, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of So as noted below in the rejection of independent claim 1.
Claim Objections
Claims 1 and 63 are objected to because of the following informalities:  
Claim 1 recites “the first lateral surface” in line 4 of the claim, which the Examiner suggests amending to “the lateral surface”, since it appears that the claimed element was originally introduced using that specific language in line 2 of the claim.
Claim 63 recites “the electronic component 15” in line 5 of the claim which appear to be a typographical error, and thus the Examiner suggests removing the term “15”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 45-47, 50-55 and 58-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by So et al. (US 2020/0028239 A1, hereinafter “So”).
Regarding independent claim 1, Figure 9 of So discloses a semiconductor device package, comprising: 
a first circuit 111a/112A/113 (collectively 111A, the bottommost group/layer of 112A and the 113 in 111a) having a first lateral surface (i.e., the side surface of 111a); 
an emitting device 111b/112A (collectively the topmost 111b and the two topmost groups/layers of 112A) disposed on the first circuit 111a/112A/113 and having a second lateral surface (i.e., the side surface of 112A) recessed with respect to the first lateral surface of the first circuit 111a/112A/113, wherein the emitting device 111b/112A includes a first antenna 112A (“antenna patterns”- ¶0071) configured to electrically connect to the first circuit 111a/112A/113 (¶0072); and 
a first molding compound 111c2 (“passivation layers”- ¶0076) encapsulating the first antenna 112A and the lateral surface of the emitting device 111b/112A.
Regarding claim 45, Figure 9 of So discloses the semiconductor device package further comprising an adhesive layer 111b (“insulating layers”- ¶0071, specifically the layer of 111b directly above 111a) in contact with the emitting device 111b/112A and the first circuit 111a/112A/113, wherein the first circuit 111a/112A/113 includes a second antenna 112A embedded in the adhesive layer 111b.
Regarding claim 46, Figure 9 of So discloses wherein the first antenna 112A includes a plurality of first patterns (i.e., the leftmost stack of 112A) located in a first region and a plurality of second patterns (i.e., the rightmost stack of 112A) located in a second region, wherein a distance (i.e., the vertical distance between the two leftmost/rightmost stacks of 112A) between two most adjacent ones of the first patterns or between two most adjacent ones of the second patterns is less than a distance (i.e., the horizontal distance between the leftmost and rightmost stacks of 112A) between the first region and the second region, and wherein a projection of an electronic component 200A (“semiconductor package”- ¶0066) on the emitting device 111b/112A overlaps with the first region.
Regarding claim 47, Figure 9 of So discloses wherein the first molding compound 111c2 has a first lateral surface coplanar (i.e., the side surface of 111c2) with the lateral surface of the first circuit 111a/112A/113 and a second lateral surface recessed from the first lateral surface (i.e., the inner side surfaces of 111c2 surrounding the sides of the inner 112A).
Regarding independent claim 50, Figure 9 of So discloses a semiconductor device package, comprising: 
a first circuit layer 112A/113 (collectively the bottommost group/layer of 112A and the underlying 113 in layer 111a) having a plurality of first antenna patterns 112A (“antenna patterns”- ¶0071, specifically the bottommost group/layer of 112A); 
a divided carrier 111b (“insulating layers”- ¶0071, specifically the second from the bottom layer of 111b) connected to the first antenna patterns 112A through an adhesive layer 111b (“insulating layers”- ¶0071, specifically the bottommost layer of 111b); and 
a plurality of second antenna patterns 112A (“antenna patterns”- ¶0071, specifically the topmost group/layer of 112A) disposed over the adhesive layer 111b, and separated from the first antenna patterns 112A by the divided carrier 111b, 
wherein an amount of the first antenna patterns 112A is identical to an amount of the second antenna patterns 112A.
Note, regarding the claim limitations “divided carrier” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same. This manner of interpreting the claim limitation “divided carrier” is hereby adopted for any further recitation of claim limitation “divided carrier” as found in dependent claims.
Regarding claim 51, Figure 9 of So discloses wherein each of the first antenna patterns 112A overlaps a corresponding one of second antenna patterns 112A in a cross-sectional view.
Regarding claim 52, Figure 9 of So discloses wherein a lateral surface (i.e., vertical side surface of 112A) of each of the first antenna patterns 112A is substantially aligned with a lateral surface (i.e., vertical side surface of 112A) of a corresponding one of the second antenna patterns 112A in a cross-sectional view.
Regarding claim 53, Figure 9 of So discloses wherein the first circuit layer 112A/113 includes a plurality of pillars 113 (“via layers”- ¶0071, specifically the 113 in 111a) under a lower surface of the first circuit layer 112A/113, and wherein an amount of the pillars 113 is identical to an amount of the second antenna patterns 112A.
Regarding claim 54, Figure 9 of So discloses wherein each of the pillars 113 overlaps with a corresponding one of the second antenna patterns 112A.
Regarding claim 55, Figure 9 of So discloses the semiconductor device package further comprising a protection layer 111c2 (“passivation layers”- ¶0076) encapsulating the second antenna patterns 112A and opposite to the adhesive layer 111b with respect to the divided carrier 111b, wherein a lateral surface (i.e., vertical side surface of 112c2) of the protection layer 111c2, a lateral surface (i.e., vertical side surface of 112b) of the divided carrier 111b, and a lateral surface (i.e., vertical side surface of 112b) of the adhesive layer 111b are substantially aligned, and wherein the lateral surface of the protection layer 111c2, the lateral surface of the divided carrier 111b, and the lateral surface of the adhesive layer 111b are misaligned with a lateral surface (i.e., vertical side surface of 112A) of the first circuit layer 112A/113.
Regarding independent claim 58, Figure 9 of So discloses a semiconductor device package, comprising: 
a first circuit layer 111b/112A (collectively the topmost layer of 111b and two topmost groups/layers of 112A) having a lateral surface (i.e., the side surface of 111b); and 
a divided glass carrier 111a (“core layer”, which is formed of glass- ¶0074) disposed over an underside the first circuit layer 111b/112A, and including an upper surface, a first antenna 112A (“antenna patterns”- ¶0071, specifically the topmost group/layer of 112A) disposed over the upper surface, and a lateral surface (i.e., the inner side surface of 111a surrounding 113) adjacent to the upper surface, the lateral surface of the divided glass carrier 111a recessed with respect to the lateral surface of the first circuit layer 111b/112A.
Note, regarding the claim limitations “divided glass” (emphasis added) and “wherein the divided glass carrier is divided from a glass” which are drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same. This manner of interpreting the claim limitation “divided glass” is hereby adopted for any further recitation of claim limitation “divided glass” as found in dependent claims.
Regarding claim 59, Figure 9 of So discloses the semiconductor device package further comprising a package body 200A (“semiconductor package”- ¶0066) disposed under the first circuit layer 111b/112A.
Note, regarding the claim limitation “wherein the divided glass carrier is re-sized to mitigate warpage between the divided glass carrier and a package body disposed under the first circuit layer” (emphasis added) which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Furthermore, the recited “wherein the divided glass carrier is re-sized to mitigate warpage between the divided glass carrier and a package body disposed under the first circuit layer” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the glass carrier and the package body disposed under the first circuit layer, which the prior art of So clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 60, Figure 9 of So discloses the semiconductor device package the glass carrier 111a has a size.
Note, the claimed “glass wafer” element only has support in the originally filed specification which respect to the process of forming the glass carrier which is disclosed as being formed from the “glass wafer” element as noted in paragraphs 0035, 0036, 0059, 0065 of the specification of the current application, and the disclosure does not provide any further mention of the “glass wafer” element beyond the process of forming the glass carrier. Therefore, the claim limitation “wherein a size of the divided glass carrier is less than that of a glass wafer” is considered being directed to process steps of a product-by-process claim, since the claimed “glass wafer” element is directly tied to the process of forming the glass carrier, and thereby such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 61, Figure 9 of So discloses wherein the glass carrier 111a has dielectric constant (Dk), which is an inherent material property.
Note, the claimed “glass wafer” element only has support in the originally filed specification which respect to the process of forming the glass carrier which is disclosed as being formed from the “glass wafer” element as noted in paragraphs 0035, 0036, 0059, 0065 of the specification of the current application, and the disclosure does not provide any further mention of the “glass wafer” element beyond the process of forming the glass carrier. Therefore, the claim limitation “wherein the divided glass carrier has a relatively low dielectric constant (Dk) than a Dk of a glass wafer” is considered being directed to process steps of a product-by-process claim, since the claimed “glass wafer” element is directly tied to the process of forming the glass carrier, and thereby such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 62, Figure 9 of So discloses the semiconductor device package further comprising a first interconnection structure 111b/112G/113F (collectively the stack of layers/elements under 111a including the four layers 111b and elements 112G and 113F) under the first circuit layer 111b/112A, wherein a thickness (i.e., the total thicknesses of the four layer 111b) of the interconnection structure 111b/112G/113F is greater than a thickness (i.e., the thickness of 111a) of the divided glass carrier 111a.
Regarding claim 63, Figure 9 of So discloses wherein the first circuit layer 111b/112A includes a second antenna 112A (specifically the second from the top group/layer of 112A) electrically connected to the first antenna 112a (¶0072), wherein the semiconductor device package further comprises an electronic component 200A (“semiconductor package”- ¶0066) and a second circuit layer 112G (“ground patterns”- ¶0071) disposed between the electronic component 200A and the second antenna 112A, wherein the semiconductor device package further comprises a first interconnection structure 260 (“electrical connection structures”- ¶0096) between the electronic component 200A and the second circuit layer 112G and a second interconnection structure 113F (“feeding vias”, specifically the topmost 113F in 111a) between the first circuit layer 111b/112A and the second circuit layer 112G, wherein a thickness of the first interconnection structure 260 is less than a thickness of the second interconnection structure 113F.
Allowable Subject Matter
Claims 48-49 and 56-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 48 (which claim 49 depends from), the prior art of record including So, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device package further comprising: a sub-package including a second circuit, an electronic component disposed on the second circuit, and a second molding compound encapsulating the electronic component; and an underfill disposed between the sub-package and the first circuit and connecting the sub-package with the first circuit, wherein a lateral surface of the second molding compound, a lateral surface of the underfill, and a lateral surface of the first molding compound are substantially aligned”.
Regarding claim 56 (which claim 57 depends from), the prior art of record including So, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device package... further comprising a molding compound covering the lateral surface of the protection layer, the lateral surface of the divided carrier, and the lateral surface of the adhesive layer”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895